Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-2 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “each bearing cup comprising at least a built-in ring,…the built-in ring jacketed by the bottom bracket, and the built-in ring provided with an inner threaded section and a guiding end having a tapered sidewall; the guiding end evenly provided with a plurality of grooves, the tightening socket provided with an outer threaded section engaging the built-in ring” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. The Examiner notes that the closest prior art to Shiraishi (US 8,393,794) discloses two bearing cups (26, 28) that hold bearings (30, 32) by threadably screwing directly into a bottom bracket (20), but does not disclose two built-in rings with a guiding end having a tapered sidewall/grooves and internal threads that engage the bearing cups.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611